DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 09/24/2020.  Claims 1–20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Drawings
The drawings are objected to because elements 402 and 404 in Fig. 4 are recited as valve and pump in para 0035 of the Specification but it is not clear which element(s) are represented by 402 and 404 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “400” in para 0034 and “600” in para 0039 in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities: 
Claim 6, line 3 and lines 5-6, “the multiple contextual identified factors” should read --the identified multiple contextual factors--;
Claim 14 recites similar language as claim 6 and is objected for similar reasons above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “identifying multiple contextual factors within a navigational data based on navigational data containing a plurality of indicative markers…” and further recites “wherein the multiple contextual factors have an impact on a size of the navigational data associated with a navigational path…generating a microfluidic-based spiral representation of the navigational path for a user interface within a computing device based on a classification of the identified multiple contextual factors associated with the navigational data.” which is ambiguous. It is not clear if “navigational data” in “…within a navigational data” and “navigational data” in “…based on navigational data” is the same OR different “navigational data”, further it is not clear the antecedent basis for “the navigational data” in lines 7 and 9 is “navigational data” in “…within a navigational data” OR “navigational data” in “…based on navigational data”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 9 and 16 recite similar languages as claim 1 and are rejected for similar reasons above.
Claim 7 recites “…and the pump has an area of at least 1 millimeter” which is ambiguous. It is not clear if the “area” is at least 1 “square” millimeter OR the “pump” has a diameter or side length of 1 millimeter, since “millimeter” is not a unit for “area” and it is not clear what an area of the pump is by “an area of at least 1 millimeter”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 15 recites similar languages as claim 7 and is rejected for similar reasons above.
Claims 2-8, 10-15 and 17-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HAJJ (US20210356288, hereinafter HAJJ) in view of Rakshit (US20190174862, hereinafter Rakshit), and further in view of Srivastava (US7999937, hereinafter Srivastava).
As to claims 1, 9 and 16, HAJJ teaches a computer-implemented method, a computer program product and a computer system (see at least HAJJ para 0199, Fig. 7) comprising: 
identifying multiple contextual factors within a navigational data based on navigational data containing a plurality of indicative markers, wherein the multiple contextual factors have an impact on a size of the navigational data associated with a navigational path (see at least HAJJ para 0219 for displaying updated routes for e-bicycles, estimated durations for the routes, i.e. contextual factors, also see para 0203, para 0241, para 0258); 
classifying the identified multiple contextual factors according to a contextual analysis of portions of the navigational path (see at least HAJJ para 0219 route difficulty to traverse on a bicycle, and determining priority of route for shorter in distance or time, also see para 0203, para 0241, para 0258).
one or more processors (see at least HAJJ para 0038 for processor and instructions stored in a storage medium);
one or more readable storage media and program instructions stored on the one or more computer readable storage media (see at least HAJJ para 0038 for processor and instructions stored in a storage medium);
HAJJ further teaches generating representation of the navigation path based on a classification of the contextual factors (see at least HAJJ Fig. 8, para 0272).
HAJJ does not teach generating a microfluidic-based spiral representation of the navigational path for a user interface within a computing device based on a classification of the identified multiple contextual factors associated with the navigational data.
However, in the same field of endeavor, Rakshit teaches computing circuit paired with mobile device and provide user with a pattern of embossed objects on an interface using microfluidic embossed line to indicate entire portion of an upcoming route, upcoming obstacles, direction of travel and directional changes and gradient of the route ahead, i.e. microfluidic based representation of the navigational path for a user interface (see at least Rakshit, para 0031-0035, Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ to include generating a microfluidic-based representation of the navigational path for a user interface within a computing device based on a classification of the identified multiple contextual factors associated with the navigational data as disclosed by Rakshit to help visually impaired persons to navigate along the path (Rakshit, para 0036).
	HAJJ modified by Rakshit does not teach a spiral microfluidic channel. 
However, in the same field of endeavor, Srivastava teaches a microfluidic device with spiral microfluidic channels (see at least Srivastava, col 4, line 60-col 5, line 10, also see Fig. 1 and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ and modified by Rakshit to include a spiral microfluidic channel used in a microfluidic device as disclosed by Srivastava to reduce dead volume of fluid within the device (Srivastava col 5, lines 8-10).
As to claims 2, 10 and 17, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim 1, the computer program product of claim 9 and the computer system of claim 16.
HAJJ further teaches wherein identifying multiple contextual factors within the navigational data comprises identifying a mileage of the navigational path, a time to traverse the navigational path, a method of travel associated with the navigational path, and a profile of the navigational path (see at least HAJJ para 0228 for total length of the route, estimated time of arrival, safety characteristics such as bike paths or stairs, elevation of the route, also see para 0230, para 303).
As to claims 5, 13 and 19, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim 1, the computer program product of claim 9 and the computer system of claim 16.
HAJJ further teaches wherein generating the microfluidic-based spiral representation of the navigational path comprises: 
determining a complete length of the navigational path (see at least HAJJ para 0203 for a navigation route between starting point and destination and the distance of the route); 
tracking a location relative to the complete determined length associated with the navigational path by identifying of the user at two different periods of time (see at least HAJJ para 0214 for an indication of the starting point, e.g. a current location and information about the route such as estimated time of arrival and the distance remaining on the route); 
anticipating a portion of the complete determined length associated with the navigational path based on the tracked location of the user (see at least HAJJ para 0214 for indication of next maneuver in the navigation direction and information about the route, para 0212 for preview of the route including a segment); 
determining a difficulty associated the anticipated portion of the navigational path based on the classification of identified contextual factors associated with the navigational path (see at least HAJJ para 0212 for the navigational segment that do not include obstacles and include obstacles, i.e. a difficulty, also see para 0203 for elevation characteristic of route segments, profile or the route, safety characteristics). 
HAJJ does not teach modifying the generated microfluidic-based representation of the navigational path by implementing a plurality of determined difficulties associated with a remainder of the anticipated portion of the navigational path.
However, Rakshit teaches computing circuit paired with mobile device and provide user with a pattern of embossed objects on an interface using microfluidic embossed line to indicate entire portion of an upcoming route, upcoming obstacles, direction of travel and directional changes and gradient of the route ahead (see at least Rakshit, para 0031-0035 and Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ to include modifying the generated microfluidic-based representation of the navigational path by implementing a plurality of determined difficulties associated with a remainder of the anticipated portion of the navigational path as disclosed by Rakshit to help visually impaired persons to navigate along the path (Rakshit, para 0036).
HAJJ modified by Rakshit does not teach a spiral microfluidic channel. 
However, in the same field of endeavor, Srivastava teaches a microfluidic device with spiral microfluidic channels (see at least Srivastava, col 4, line 60-col 5, line 10, also see Fig. 1 and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ and modified by Rakshit to include a spiral microfluidic channel used in a microfluidic device as disclosed by Srivastava to reduce dead volume of fluid within the device (Srivastava col 5, lines 8-10).
As to claims 7 and 15, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim of claim 1 and the computer program product of claim 9.
HAJJ further teaches generating representation of the navigation path based on a classification of the contextual factors (see at least HAJJ Fig. 8, para 0272).
HAJJ does not teach wherein generating the microfluidic-based spiral representation of the navigational path for the user interface comprises raising a microfluidic-based top surface layer on the computing device using a pump and a valve in response to identified classified contextual factors associated with a remainder of the navigational path.
However, Rakshit teaches pumps and valves for creating embossed lines based on the navigation information and route condition and used for navigation (see at least Rakshit para 0032 for pumps and valves creating embossed line for navigation; para 0034 for embossed line represent direction of travel, obstacles on the route, gradient of the route, also see para 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified HAJJ to generate the microfluidic-based spiral representation of the navigational path for the user interface comprises raising a microfluidic-based top surface layer on the computing device using a pump and a valve in response to identified classified contextual factors associated with a remainder of the navigational path as recognized by Rakshit to assist visually impaired persons to navigate along the path (Rakshit, para 0036).
	HAJJ modified by Rakshit does not teach the valve has a diameter of at least 200 micrometers and the pump has an area of at least 1 millimeter.
	However, in the same field of endeavor, Srivastava teaches a channel of 1mm, i.e. the valve regulating fluid for the channel is greater than 200um and the pump connected to the channel is at least 1mm (see at least Srivastava col 2, lines 56-67, Fig. 5 and related text).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ and modified by Rakshit to include teach the valve has a diameter of at least 200 micrometers and the pump has an area of at least 1 millimeter as disclosed by Srivastava implement the microfluidic system that forms embossed line in the user interface.
As to claim 8, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim 7.
Srivastava further teaches raising the microfluidic-based top surface layer using the pump and the valve that are made of material capable of withstanding a pressurized fluid (see at least Srivastava col 4, lines 44-48 for fluidic resistance elements implemented as valves, col 12 for valve between pressurized reservoir, i.e. the system components including valves and pumps, could withstand pressurized fluid; also see Fig. 5 and related text for pump that applies the pressure).
Therefore, from the teaching of Srivastava, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified HAJJ to include raising the microfluidic-based top surface layer using the pump and the valve that are made of material capable of withstanding a pressurized fluid as recognized by Srivastava to form a reliable microfluidic system.
Claims 3-4, 6, 11-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAJJ in view of Rakshit and Srivastava as applied to claim 1 above, and further in view of Annapureddy (US20150170515, hereinafter Annapureddy).
As to claims 3, 11 and 18, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim 1, the computer program product of claim 9 and the computer system of claim 16.
HAJJ further teaches wherein classifying the identified multiple contextual factors comprises: 
identifying portions of the navigational path using a global positioning system algorithm (see at least HAJJ para 0235 for GPS to identify current location). 
HAJJ modified by Rakshit and Srivastava does not teach
generating a historical baseline for each identified portion of the identified portions of the navigational path using a crowdsource query of information associated with a subset of the identified portions; and determining a time to traverse each identified portion of the identified portions of the navigational path based on a comparison of the generated historical baseline of the subset of the identified portions of the navigational path.
However, in the same field of endeavor, Annapureddy teaches crowdsourcing server analyzing crowdsourcing data and provide navigation guidance using the actual situations associated with the segment of the road. The server may use more weight on recent data and less weight on data collected a longer period ago, and when there is no recent data, historical data about certain segment is used (see at least Annapureddy para 0037-0043).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ and modified by Rakshit and Srivastava to include generating a historical baseline for each identified portion of the identified portions of the navigational path using a crowdsource query of information associated with a subset of the identified portions; and determining a time to traverse each identified portion of the identified portions of the navigational path based on a comparison of the generated historical baseline of the subset of the identified portions of the navigational path as disclosed by Annapureddy to provide navigation guidance to the vehicle based on the crowdsourced data (Annapureddy para 0005).
As to claims 4, 12 and 20, HAJJ in view of Rakshit, Srivastava and Annapureddy teaches the computer-implemented method of claim 3, the computer program product of claim 11 and the computer system of claim 18.
Annapureddy further teaches generating a historical baseline by compiling requests for navigational data from each respective user over a predetermined amount of time (see at least Annapureddy para 0038 for crowdsourcing data being analyzed and used to guide navigation, the data is collected in the last 5, 10 or 30 minutes, one day, one week or one month ago).
Therefore, from the teaching of Annapureddy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified HAJJ to generate a historical baseline by compiling requests for navigational data from each respective user over a predetermined amount of time and provide navigation guidance to the vehicle based on the historical baseline generated from the crowdsourced data as recognized by (Annapureddy para 0005).
As to claims 6 and 14, HAJJ in view of Rakshit and Srivastava teaches the computer-implemented method of claim 5 and the computer program product of claim 13.
HAJJ modified by Rakshit and Srivastava does not teach wherein determining the difficulty associated with the anticipated portion of the navigational path comprises: assigning weight values for the multiple contextual identified factors associated with the navigational path; and generating an overall difficulty score by summing the assigned weight values for the multiple contextual identified factors associated with the navigational path.
However, in the same field of endeavor, Annapureddy teaches crowdsourcing server analyzing crowdsourcing data such as fuel consumption, maximum, minimum and average time to travel certain segment of a road, i.e. contextual factors, and the server navigate the vehicle based on actual situations of the road segments by using more weight on recent data and less weight on data collected a longer period ago (see at least Annapureddy para 0036-0038).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the computer program product and the computer system disclosed by HAJJ and modified by Rakshit and Srivastava to include determining the difficulty associated with the anticipated portion of the navigational path comprises: assigning weight values for the multiple contextual identified factors associated with the navigational path; and generating an overall difficulty score by summing the assigned weight values for the multiple contextual identified factors associated with the navigational path as disclosed by Annapureddy to provide navigation guidance to the vehicle based on the crowdsourced data (Annapureddy para 0005).
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667